                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 12/18/19
------------------------------------------------------------------X
                                                                  :
                                                                  :
  PHILIP E. DEBLASIO,
                                                                  :
                                                                  :     1:19-cv-00851-GHW
                                                  Plaintiff,
                                                                  :
                                                                  :          ORDER
                              -v -
                                                                  :
                                                                  :
  DR. HASSAN, CORRECTIONAL OFFICER                                :
  YOUNG, Shield No. 4631, CORRECTIONAL                            :
  OFFICER CEBALLOS, Shield No. 5991,                              :
                                                                  :
                                               Defendants. :
                                                                  :
------------------------------------------------------------------X

GREGORY H. WOODS, United States District Judge:

         The Court will hold a telephone conference on January 7, 2020 at 11:00 a.m. to discuss the

issues raised by Defendants’ motion to dismiss for lack of prosecution, Dkt. No. 29.

         The Superintendent or other official in charge of the Green Haven Correctional Facility,

located in Stormville, New York, is directed to produce inmate Philip E. DeBlasio, DIN No. 19-A-

0070, at a location within the facility with a telephone for the ordered telephone conference on

January 7, 2020 at 11:00 a.m., and for so long thereafter as the conference continues. Plaintiff is

directed to appear in such place as designated by the Superintendent or other official in charge of

the Green Haven Correctional Facility so that he may attend the scheduled telephone conference. If

the scheduled time and date for this telephone conference presents an inconvenience, the

Superintendent or the Superintendent’s designee should promptly inform Chambers by calling the

Courtroom Deputy at (212) 805-0296.

         Defense counsel must: (1) send this order to the Superintendent immediately; (2) contact the

correctional facility identified above to determine the telephone number at which Plaintiff will be
reachable at the time and date of the conference; and (3) telephone the Court with Plaintiff on the

line at the time and date of the conference.

        The Clerk of Court is directed to mail a copy of this order to Plaintiff by first-class and

certified mail.

        SO ORDERED.

Dated: December 18, 2019
       New York, New York                                 __________________________________
                                                                 GREGORY H. WOODS
                                                                United States District Judge




                                                    2
